 224DECISIONSOF NATIONALLABOR RELATIONS BOARDFactoryMutualEngineeringCorporationandAmerican Federation of Technical Engineers,AFL-CIO,Petitioner.Case 13-RC-1 1068June 29, 1967DECISION AND DIRECTION OF ELEC-TIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer CharlesF. Ortique. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and arehereby affirmed. Briefs have been filed by the Em-ployer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the NationalLabor Relations Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of allboiler and machinery inspectors and "combinedmen" employed in the Employer's midwest region.There is no dispute as to the geographic scope ofthe unit. However, as to the composition of the unit,the Employer contends that the requested unit isnot appropriate because it fails to include fire en-gineers and adjusters, and it moved to dismiss thepetition on this ground.' There is no bargaining his-tory.The Employer is owned by seven insurance com-panies and their affiliates which together constitutethe Factory Mutual System. The Employer is en-gaged, for its insurance company owners, in the in-spection of, and gathering and evaluating informa-tion relative to, the construction, remodeling, andoccupancy of industrial property, as well as themanufacturing processes and equipment utilized inconnection therewith, and the operations ofsafeguardson such property. Information sogathered is used by the insurance companies in thewriting of policies and also in the prevention and ad-justment of losses.Prior to 1963 the Employer's operations werelimited to the performance of such services for fireinsurance companies, but in that year it expandedoperations to include boiler and machinery in-surance services; and as a result of a merger inMarch 1966 it became the Employer of many of theboiler and machinery inspectors here involved, whohad previously been employed by Mutual Boiler In-surance Company.The Employer's midwest region, one of sixthroughout the United States, encompasses, underitsChicago regional office, three district officeslocated at Chicago, St. Louis, and Milwaukee, andtwo branch offices located at Minneapolis andHouston.' The Employer employs in its midwestregion approximately 50 boiler and machinery in-spectors, 75 fire engineers, and 5 adjusters. A re-gional manager is in charge of the midwest region.Each of the three district offices is supervised by adistrict manager. Under the district manager in eachof the three districts are three assistant managers,one of whom supervises the boiler and machineryinspectors, another the fire engineers, and a thirdthe adjusters.The key functions of the boiler and machinery in-spectors are to inspect insured and potentially in-surable plants, power equipment, and mechanicaland electrical equipment in accordance with Amer-ican Society of Mechanical Engineers standardpractices, and State and local regulations. Theydetermine maximum foreseeable direct loss fromproperty damage, as well as indirect damage fromcontamination and business interruptions; theyevaluate possible production losses and percentageof total plant or departmental operations that couldbe affected in event of equipment failure; theygather and evaluate data for special reports on in-surance coverage applicants and for surveys andstudies; and they work with the adjusters to deter-mine necessary repairs and to assist in expeditingsuch repairs. All information thus gathered is setforth and evaluated by inspectors in written reportswhich are transmitted to their district offices. Theinspectorsuse such tools as nonspark copperberylium hammers for testing metals, filler gauges,gauges for measuring pressure, hand pumps for test-ing gauges, 500-volt hand-operated meggers, amme-ters for checking loads on electrical cables, andstethescopes.Most of the inspectors' work is per-formed on the premises, and in and around theequipment, of the industrial property insured by theFactory Mutual System.Although the Employer has no specific educa-tional requirements for inspectors, two of them areIIn view of our determination here, the motion to dismiss is denied2Other than the fact that each of the branch offices is supervised by abranch manager, whom the parties stipulated to be supervisors within themeaning of the Act, the record contains no evidence as to the branch of-ficesThe parties also stipulated that the regional manager and the districtmanagersand assistantmanagers are supervisorswithin themeaning ofthe Act.166 NLRB No. 49 FACTORY MUTUALENGINEERING CORP.225college graduates, eight have high school educa-tions, and the rest have received trade or technicalschool training.When hired, they receive trainingin the district offices and on the job, for severalmonths or years, depending on individual capabili-ty.Some, but not all, States and cities havelicensing requirements for boiler and machinery in-spectors.Such requirements vary considerably,particularly as to the type of equipment for whichthe inspector is required to be licensed.The main functions of the fire engineers aresimilar to those of the boiler and machinery inspec-tors outlined above, except that they are chieflyconcerned with losses from fire and are prohibitedfrom performing work for which a boiler andmachinery inspector license is required. Areas inwhich the- work assignments of these two groupsoverlap include the inspection of pressure vessels;black liquor recovery boilers, which are used in thepulp and paper industry in recovering the residuefrom processes so that the chemicals may be usedover again; electrical equipment; nuclear energyfacilities; and dow therm boilers, which consume aspecial organic material giving high temperatures atlow pressures and which are used in foodprocessing or chemical plants. Fire engineers alsouse many of the same tools and, like boiler andmachinery inspectors, work chiefly on the premisesof insured plants and equipment. Although educa-tion at the college level is not a prerequisite to em-ployment as a fire engineer, all but four are collegegraduates. Most of them have degrees in a technicalor engineering field, and the others in such fields aspsychology, geology, mining, and education. Fireengineers receive a 5-week training course whenhired and, in addition, training on the job of in-definite duration.There are four "combined men," who are boilerand machinery inspectors who have taken the 5-week fire engineers' training course and the addi-tional training in the district offices given to the fireengineers. These employees now perform all thefunctions of both classifications. Two other boilerand machinery inspectors are about to undergosuch fire engineer training, and three fire engineershave started training on boiler and machinery in-spection work.The adjusters are concerned chiefly with adjust-ing losses. In determining the extent of repairsnecessary and expediting them, they frequentlywork with boiler and machinery inspectors, asstated above, and also with fire engineers. Em-ployeesbecome adjusters through normal jobprogression from positions as boiler and machineryinspectors.The facts set forth above establish that the workof the boiler and machinery inspectors is of atechnical nature, involves the use of independentjudgment, and requires the exercise of specializedtraining acquired in college or technical school. Wetherefore find, in agreement with the parties, thatthey are technical employees.3 The Employer hasno specific advanced degree requirements for fireengineers and adjusters, the degrees possessed bythe fire engineers cover a variety of unrelated fields,and the work of these two classifications involvesthe physical inspection of premises and equipmentand the evaluation of such data in accordance withestablished standards.We find, therefore, contraryto the Petitioner's contention, that fire engineersand adjusters are not professional employees withinthe meaning of Section 2(12) of the Act.4 As thework of the fire engineers, combined men, and ad-justers, like that of boiler and machinery inspectors,is technical in nature, involves use of independentjudgment, and requires the exercise of skillsacquired from specialized training, we find that theyare also technical employees.The boiler and machinery inspectors are underseparate immediate supervision as to technical mat-ters and job assignments by the assistant districtmanagers. However, the district managers super-vise all these classifications of technical employeesin administrative and other matters. Moreover, allassignments to loss investigations are made in con-ferences attended by the three assistant districtmanagers, often to boiler and machinery inspectors,fireengineers, and/or adjusters on the basis ofavailability.Employees of all these technical clas-sificationswork a 36-1/4 hour week and have thesame vacation, pension, hospitalization insurance,and advanced education assistance plan. They areall salaried employees with closely comparable payscales.In all the circumstances, including the fact thatboiler and machinery inspectors, fire engineers,combined men, and adjusters are all technical em-ployees, the similarity of their functions, skills, andtraining, the overlap of their duties, the integrationof loss-investigation assignments, and-the commonoverall supervision, we find that a unit limited to theboiler and machinery inspectors is inappropriate.However, we find that a unit of boiler and machin-ery inspectors, fire engineers, combined men, andadjusters is appropriate, and we shall direct an elec-tion in such unit.The Employer also contends that four in-dividuals,Brooker.Brown, Tittle, and Allen,should be included in the unit. The Petitioner wouldexclude them on the ground that they are superviso-ry or professional employees.Brooker, Brown, and Tittle are classified as re-gional engineers and work most of their time in theregional office reviewing reports of inspectors andiLitton Industries of Maryland,Incorporated,125 NLRB 722;TheSheffieldCorporation,134 N LRB 1 101The Budd Company,154 NLRB 421,Western Electric Company,126 NLRB 1346 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineers. They prepare these reports for issuanceto the insurance companies of the Factory MutualSystem. In addition, they also lend technical adviceto the inspectors and engineers in the field, particu-larly those of less experience, on problems ofunusual difficulty.Occasionally they go into thefield themselves to assist with such problems. Ifthey find errors in the reports, they may return themfor correction and request a new inspection ifnecessary. Allen is employed as a combined boilerand machinery inspector and adjuster and works inthe Milwaukee district office. His duties are similarto those of the regional engineers. He also works attimes in the field making loss-adjustment analyses,aswell as regular and special loss investigations.The education and training of these four individualsis comparable to that of the employees in the unit.and they occupy their positions because of theirgreater experience. They share the same employ-ment benefits as other employees in the unit andwork the same hours, and their pay is in the upperrange of the pay scale for inspectors and adjusters.The only function they perform of a supervisory na-ture is the scheduling of work assignments for em-ployees in-the field when assistant managers are onvacations. In view of the sporadic nature of thisfunction,we find that they are not supervisors.Furthermore, inviewof their educationalbackground and the nature of their duties which issimilar to those of others found above to be techni-cal employees, as well as the close functional rela-tionship to, and common interestswith,unit em-ployees, we find that they are not professional em-ployees.We shall therefore include them in the unit.Accordingly,we find that the following em-ployees in the Employer'smidwest region con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All boiler and machinery inspectors, fire en-gineers, "combined men," adjusters, and regionalengineers,excluding office clerical employees,professional employees,guards, regional manager,districtmanagers,and assistant managers,branchmanagers,and all other supervisors as defined inthe Act.5[Text of Direction of Election6 omitted frompublication.]The Regional Director isinstructednot to proceed with the electionin the unit foundappropriateuntil he shall have first determined that thePetitioner has made an adequate showing of interest among theemployeesin this unit.As the unitis substantiallydifferent from thatpetitioned for,the Petitioner, American Federation of'rechnicalEngineers,AFL-CIO,is permitted, should it so desire, to withdrawits petition without prejudiceupon writtennotice to the RegionalDirector within 10 days from the dateof thisDecision and Directionof Election6An election eligibility list,containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 13 within 7 days after the date of this Decision andDirection of Election The Regional Director shall make the list availableto all parties to the election.No extension of time tofile thislist shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsior UnderwearInc_, 156 NLRB 1236